DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/9/2019 and 11/7/2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 10/9/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 20150171486 A1).
Regarding claim 11, Rawlinson discloses a battery module for a vehicle comprising a plurality of batteries (205) arranged in a battery housing (201/203) with a cooling device (cooling conduit 207) for cooling the batteries by means of a cooling medium. Rawlinson teaches that the cooling device (cooling conduit 207) is aligned with lower panel (203), resulting in the coolant within channels (209) (duct) flowing in a direction substantially perpendicular to the axes of the cylindrical batteries. By regulating the flow of coolant within conduits (207) the temperature of cells (205) may be regulated so that the cells remain within their preferred operating range. Rawlinson further teaches that the cooling conduit (207) is fabricated from a thermally conductive material (plastic polymer such as polyethylene or polypropylene) [Fig. 2; paragraph 0031, 0035, 0041].

9.	Claims 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 20150171486 A1) as applied in claim 11 and further in view of Champagne et al (US 20180337433 A1) and Seo et al (US 20180175466 A1).
Regarding claim 12, Rawlinson remains silent about stacking battery module in vertical direction. However, it is known in the art to arrange multiple battery module in vertical direction as taught by  Champagne [Fig. 1-2] and Seo [Fig. 1-7]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of vertical arrangement of the battery module in order to have a compact battery module system.
Regarding claim 13, Seo teaches that the cooling duct can be formed in the sidewalls [Fig. 1-7; paragraph 0028, 0037-0038].
Regarding claim 18, Champagne teaches two battery modules (10) in the outer case (18) which has smaller area under the battery module (10) where heat conducting plastic can be provided [Fig. 2].

10.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 20150171486 A1) as applied in claim 11 and further in view of Gerendas  (US 20160356498 A1).
Regarding claim 15, Rawlinson remains silent about recess in the cooling duct. However, it is known and obvious to provide recess for the access of the fluid in the .

11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 20150171486 A1) as applied in claim 11 and further in view of Jennrich et al (US 20180301771 A1).
Regarding claim 19, Rawlinson remains silent that the duct is formed as a single piece from the inlet to the outlet.  However, it is known in the art to have the cooling duct as a single piece from inlet to the outlet as taught by Jennrich [Fig. 28-30]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of duct arrangement as a single piece in order to have smooth flow of the coolant.

Allowable Subject Matter
12.	Claims 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14: the prior art of record does not anticipate or suggest or render obvious the battery module with the combination of structural element as claimed, including the 
Claim 16: the prior art of record does not anticipate or suggest or render obvious the battery module with the combination of structural element as claimed, including the
one duct comprises a recess, which is formed on a side of the heat-conducting plastic facing away from the battery module, in a further layer of the at least one wall, wherein the heat-conducting plastic covers the further layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723